Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 15 April 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Chesterfield Co. Ho. 15th April 1781
                        
                        The Expedition against Portsmouth having failed my first care was to save those Articles which had at so much
                            trouble and expence been collected for that purpose—and here I must do justice to this State for their Efforts on this
                            occasion. I can with truth say that every possible preparation was made—the expectations of the people were accordingly
                            very great, but not so much so, as the consternation they were thrown into by the Arrival of the British Fleet with a
                            Reinforcement.
                        The Marquis has doubtless communicated to your Excellency the project I had formed before his departure—Lord
                            Cornwallis being then in the environs of Hilsbro’ I proposed to Government to march with the whole of the Militia and by
                            forced Marches cross the Roanoke & in conjunction with General Greene fall on his Lordship before the Enemy here
                            could have time to form any plan—this manœuvre I flattered myself would at least drive Cornwallis from No. Carolina
                            & probably, by obliging General Phillips to follow us with all his force, have removed the seat of War from this
                            State.
                        I submitted this plan to the Marquis to General Weedon and to Colo. Gouvion who all approved it. On my way to
                            Richmond I met Colo. Morris who came directly from Genl Greene, he informed me that his Lordship had already began to
                            retire towards Cross Creek and that Genl Green wanted a Reinforcement to enable him to pursue with Vigour this served to
                            strengthen my opinion, and as I had then upwards of 4000 Militia together I confined my requisition to 2000 Men whom I
                            only required for 30 or 40 Days. The Answer of Government to this proposition I have the honor to inclose—the perplexity
                            the arrival of the Reinforcement had thrown them into, together with the Marquiss retiring at this Juncture to the
                            Northward made them Reject every idea not tending to the immediate defence of the State. my situation here is not the most
                            agreable obliged to undertake this defence against 3000 Regular Troops with nothing to oppose to them but Militia whose
                            numbers decrease Every day—Those who have served since the beginning of the invasion have discharged themselves and are
                            not yet replaced by others in consequence of which General Muhlenberg is left on the South Side the River with only 700
                            Men & General Weedon on the North side with about 600 Men—if the Enemy have any intention to penetrate the Country
                            the opposition we can make will avail little.
                        A very great Evil resulting from this invasion is that it stops the recruiting for the Army; so long as a
                            County has any Militia in the field so long that County is prevented from Drafting, and as most of the Counties have had
                            part of their Militia either here or with Genl Greene little or nothing has yet been done in the business: only 52 have
                            yet come in & of these some have already deserted some who come as substitutes have received 25 & 30,000
                            pounds for 18 Months.
                        I am much at a loss what to do for Arms when the Recruits do come in, I had reckoned on those by Mr Tilly and
                            I must entreat your Excellency to order them on by Land as we have not the least prospect of a single Musket any other
                            way—we shall also be much distressed for Ammunition, Genl Greene presses me for a supply whilst I can scarce find enough
                            to supply the Militia here. The Marquis has sent 100,000 Cartridges to Fredericksburg these I will take care to forward to
                            Genl Greene—Your Excellency has I presume been informed that the Lead Mines have given out—this Article is not now to be
                            had here—if the Eastern States do not send a supply we shall be sadly at a loss—Powder is also scarce—a Powder Mill near
                            this was blown up some time since supposed by an Emmisary of the Enemy—I immagine Maryland would
                            furnish some on application of the Board of war.
                        Another important & very difficult object is Remounting the Cavalry—the Assembly have passed a Law
                            limitting the price of Horses for the Cavalry to £5000—a price inadequate to the purchase of the meanest Horse very
                            indifferent Horses which have been impressed have been valued from 20 to 30000£ & upwards—nothing therefore can
                            possibly be done till the meeting of the Assembly. the Southern Army will require at least 300 Cavalry Horses for next
                            Campaign. I suppose 30 Guineas to have been the old price of such Horses allowing now 40 Guineas, the whole will amount to
                            12000 Guineas, the price must be limitted or the Continent will not be able to pay the expence of remounting two Regiments
                            of Cavalry. I beg your Excellencys directions for my guide in making a proper Representation to the Assembly which meets
                            the 10th of next Month. Swords will also be much wanting for the Cavalry I have orderd 600 to be made at Mr Hunters Works
                            but dare not reckon on them in time—Cartridge Boxes is an Article the State cannot furnish if possible 2000 should be sent
                            immediately from Philadelphia.
                        The little success I have had in creating the Line of this State and in furnishing the necessary supplies for
                            the Southern Army induced me to Request Genl Greene to call me to the Army—The Genl has however refused me—and in such a
                            manner as to engage me if possible to redouble my Zeal in Assisting him from this quarter. I Lament only that the Invasion
                            not only takes up a part of my attention but prevents those succours which might otherwise be expected.
                        The number of Troops of this State in the Field diminishes greatly when I first arrived here Colo. Buford had
                            500 Men with him since then I have sent from hence 800 R. & file exclusive of Sergts Musick Waiters &
                            Waggoners and by Colo. Morriss accot they have not now more than 700 Men in the Field—some speedy & effectual
                            measures must be taken to stop such desertion or it will be in Vain to raise Men at such expence.
                        I shall be much obliged to your Excellency to order the Commisy of Prisoners to send me as soon as possible a
                            list of the southern Officers Exchanged that I may order them to Join—many refuse to Act from not having receivd Official
                            Accounts of their being Exchanged.
                        I inclose your Excellency a Representation of the Officers of the Virga Line against General Weedon—the
                            propriety of which Congress and your Excellency will Judge—a Copy has been sent to the Board of War.
                        The Enemy in Portsmouth are busied in strengtheng their works and in Building Boats—they have also some
                            parties in Princess Ann and about 500 Men in Norfolk. I have the honor to be with great respect Your Excellencys most
                            Obed. hum. Servt

                        
                            steuben
                            Maj: Genl

                        
                    